

Execution Version






SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) is entered into by and between Lance W.
Robertson (hereinafter “Robertson”) and Marathon Oil Corporation (hereinafter
“Marathon”). Robertson and Marathon will sometimes collectively be referred to
herein as “the Parties.”
WHEREAS, the Parties mutually desire to resolve all of their disputes and
potential disputes.
NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, the Parties agree as follows:
1.SEPARATION PAYMENT - In consideration of Robertson’s agreement to all of the
terms, conditions and promises in this Agreement, Marathon agrees to pay to
Robertson the total gross amount of ONE MILLION DOLLARS AND NO CENTS
($1,000,000.00), less all applicable deductions and withholdings, and inclusive
of any and all costs and attorneys’ fees incurred (the “Separation Payment”).
The Separation Payment shall be paid through payroll and reported as wage income
to the Internal Revenue Service on IRS Form W-2. Marathon agrees to deliver the
Separation Payment to Robertson within 15 days following the delivery to
Marathon of this Agreement, executed with Robertson’s original signature and the
date of execution.
2.TAX LIABILITY - Robertson agrees that he shall be liable for the payment of
all federal, state and local taxes which may be due as the result of the
consideration received in the Separation Payment described above. Robertson
understands that Marathon makes no representations regarding tax treatment of
the Separation Payment, and Robertson agrees fully to defend, indemnify and hold
Marathon, and each of its parents, subsidiaries, divisions, affiliates and
operating companies, and the respective officers, directors, employees, agents
and affiliates of each of them, harmless from any liability for payment of the
taxes, penalties, withholding obligations and interest that he owes on the
consideration he receives and that a government agency requests that Marathon
pay, and to cooperate with Marathon with respect to any tax issues related to
the compensation payable under this Agreement.
3.NO LAWSUIT - Robertson represents that he is not a party in any pending
administrative charge, lawsuit, civil action or claim of any kind against
Marathon or any of its parents, subsidiaries, divisions, affiliates or operating
companies, or the respective trustees, directors, officers, shareholders,
employees, agents, attorneys, or insurers of each of them.
4.TERMINATION OF OFFICER AND DIRECTOR APPOINTMENTS - Robertson represents and
agrees that his employment with Marathon has ended, and further agrees that
effective August 19, 2016, he resigned and ceased to serve as an officer or
director of Marathon or its direct or indirect subsidiaries.
5.PAYMENT OF WAGES AND OTHER COMPENSATION - Robertson represents and agrees that
he has been paid all of his normal and customary wages for services rendered
during his employment with Marathon or its subsidiaries, as well as all bonuses,
accrued but unused vacation, and any other compensation or benefits due as a
result of his employment with Marathon or its subsidiaries. Notwithstanding the
foregoing, this Agreement does not waive Robertson’s entitlement to vested
benefits under the qualified and non-qualified employee retirement plans of
Marathon Oil Company pursuant to the terms of such plans, or to “COBRA”
continuation coverage under Marathon’s group health plans.
6.SUFFICIENCY OF CONSIDERATION - Robertson understands and agrees that the
consideration provided in this Agreement confers upon him a benefit to which he
is not otherwise not entitled. Therefore, Robertson acknowledges and agrees that
the consideration provided by Marathon to him pursuant to this Agreement
constitutes good and valuable consideration for the general release and the
other promises and terms in this Agreement. Robertson understands and agrees
that he is not eligible for or entitled to any other benefit or consideration
from Marathon, except as provided in this Agreement, and he is not entitled


1

--------------------------------------------------------------------------------



Execution Version




to any benefits under Marathon Oil Company’s Termination Allowance Plan or any
reimbursements under Marathon’s Tax, Estate, and Financial Planning Program for
expenses incurred following his termination of employment.
7.GENERAL RELEASE - Robertson hereby releases and forever discharges Marathon
and each of its parents, subsidiaries, divisions, affiliates, operating
companies, predecessors and successors, as well as all of the current and former
employees, officers, directors, owners, shareholders, partners, representatives,
agents and affiliates of each of them (collectively, the “Released Parties”),
from any and all claims, complaints, charges, causes of action, liabilities,
obligations, debts, contracts, lawsuits, proceedings, judgments, damages and
attorneys’ fees against the Released Parties, whether known or unknown, which
Robertson ever had, now has or which Robertson or Robertson’s heirs, executors,
administrators, successors, representatives or assigns may have or claim to have
prior to the date this Agreement is signed by Robertson, due to any matter
whatsoever relating to Robertson’s employment, compensation, benefits, and
termination of Robertson’s employment with Marathon or any of the Released
Parties (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) claims arising under federal, state or local statute,
law, regulation or ordinance such as, without limitation, any claim that any of
the Released Parties violated Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the
Americans with Disabilities Act Amendments Act of 2008, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Occupational Safety
and Health Act, the National Labor Relations Act, the Worker Adjustment and
Retraining Notification Act, the Equal Pay Act, the Lilly Ledbetter Fair Pay
Act, the Employee Retirement Income Security Act, the Consolidated Omnibus
Budget Reconciliation Act (excluding claims relating solely to “COBRA”
continuation coverage under Marathon’s group health plans), the Health Insurance
Portability and Accountability Act, the Fair Credit Reporting Act, claims of
retaliation under the Fair Labor Standards Act, and any claim of unlawful
discrimination or retaliation of any kind including but not limited to claims
under state law; (2) any public policy, contract, tort, or common law claim of
any kind, including but not limited to wrongful discharge, breach of contract,
promissory estoppel, false imprisonment, intentional or negligent infliction of
emotional distress, invasion of privacy, fraud, duress, fraudulent
misrepresentation, negligent misrepresentation, defamation, negligence, assault,
battery, conversion, and violation of public policy; (3) any claim concerning
grants of restricted stock, performance units or stock options that were, by
their terms, unvested as of Robertson’s termination of employment; and (4) any
claim for costs, fees, or other expenses including attorney’s fees incurred in
these matters. However, this Agreement does not release (1) any claims to
enforce Marathon’s obligations under this Agreement; (2) any claims that may
arise after the date this Agreement is signed; (3) any claim that the
controlling law clearly states may not be released by private agreement,
including but not limited to any claim for an award for original information
submitted pursuant to the whistleblower protections provided by Section 21F of
the Securities Exchange Act of 1934; or (4) any claim for payments or benefits
under the plans or arrangements described in the last sentence of Section 5 of
this Agreement.
8.RIGHTS UNDER THE OLDER WORKERS BENEFIT PROTECTION ACT - THIS AGREEMENT
SPECIFICALLY WAIVES ALL OF ROBERTSON’S RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, THE OLDER WORKERS’ BENEFIT
PROTECTION ACT, AS AMENDED, AND IN CONNECTION WITH THIS WAIVER, ROBERTSON
ACKNOWLEDGES AND AGREES TO THE FOLLOWING:
a.
This Agreement refers to and releases rights and/or claims arising under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act;

b.
This Agreement is written in a manner calculated to be understood by Robertson
and Robertson has carefully read and fully understands the terms, conditions,
and effect of this Agreement;

c.
Robertson does not waive rights or claims that may arise after the date this
Agreement is executed;



2

--------------------------------------------------------------------------------



Execution Version




d.
Robertson waives rights and claims under the Age Discrimination in Employment
Act only in exchange for consideration in addition to anything of value to which
he is already entitled;

e.
Robertson is encouraged and advised in writing to consult with an attorney prior
to executing this Agreement;

f.
Robertson has twenty-one (21) days following his termination of employment in
which to consider this Agreement before accepting it, and if Robertson signs
this Agreement prior to the end of the 21-day time period, he knowingly and
voluntarily elected to do so;

g.
Robertson fully understands that he may revoke his acceptance of this Agreement
at any time within seven (7) days of the date on which he signed the Agreement,
and this Agreement shall not become effective or enforceable until the seven-day
revocation period has expired. If Robertson wishes to revoke this Agreement
during the seven-day revocation period, he shall do so by sending a written
notice stating, “I hereby revoke my acceptance of our Separation Agreement,” to
Sylvia J. Kerrigan, Executive Vice President, General Counsel and Secretary,
Marathon Oil Corporation, 5555 San Felipe Street, Houston, TX 77056,
sjkerrigan@marathonoil.com, via both e-mail and certified mail, return receipt
requested. If Robertson decides to revoke this Agreement, the revocation shall
make this Agreement and its terms and conditions null and void as of the date
the written revocation is received by Marathon’s general counsel, Ms. Kerrigan.

9.REPRESENTATION BY COUNSEL; UNDERSTANDING OF AGREEMENT - Robertson acknowledges
that he has been advised by Marathon to consult with an attorney before signing
this Agreement, and that he has been given a reasonable period of time in which
to consider the terms of this Agreement before acting upon it. Robertson
represents that he has carefully read and fully understands all of the
provisions of this Agreement and that he has had the opportunity to discuss all
aspects of the Agreement with his attorney.
10.COVENANT NOT TO SUE - Robertson agrees not to file or initiate a lawsuit in
any court or initiate an arbitration proceeding asserting any of the Released
Claims against any of the Released Parties. Robertson further agrees that he
will not permit himself to be a member of any class in any court or in any
arbitration proceeding seeking relief against the Released Parties based on
claims released by this Agreement, and that even if a court, arbitrator, or
government agency rules that he may not waive a claim released by this
Agreement, he will not accept or be entitled to any money damages or other
relief in connection with any other action or proceeding asserting any of the
Released Claims against any of the Released Parties. Robertson agrees to
reimburse the Released Parties for any legal fees that they incur as a result of
any breach of this paragraph by Robertson.
11.WAIVER OF DAMAGES - Nothing herein is intended to or shall interfere with
Robertson’s right to participate in a proceeding with any appropriate federal,
state or local government agency enforcing federal or state discrimination,
securities or other laws and/or cooperating with said agency in its
investigation. Robertson, however, shall not be entitled to receive any relief,
recovery or monies in connection with any complaint or charge brought pursuant
to the Released Claims, without regard as to who brought any such complaint or
charge.
12.RETURN OF COMPANY PROPERTY - Robertson agrees to return to Marathon all
originals and copies of any files, memoranda, documents, records, keys, credit
cards, cell phones, tablets, computers and any other Marathon property in his
possession.
13.NON-DISPARAGEMENT - Robertson agrees to refrain from participating in any
activity or making any statements, whether orally or in writing, which are
calculated to damage or have the effect of damaging the business or reputation
of Marathon and/or Marathon’s parents, subsidiaries, divisions, affiliates or
operating companies and/or any of their officers, directors, agents, servants,
or employees. Marathon agrees that officers of Marathon will refrain from
participating in any activity or making any statements, whether orally or in
writing, which are calculated to damage or have the effect of damaging the
reputation or job prospects of Robertson.


3

--------------------------------------------------------------------------------



Execution Version




14.INJUNCTIVE RELIEF - Without limiting the remedies available to the Released
Parties, Robertson acknowledges that a breach of any of the covenants contained
in any of the section labeled Non-Disparagement may result in irreparable injury
to the Released Parties for which there is no adequate remedy at law, that
monetary relief will be inadequate, and that, in the event of such a breach or
threat thereof, the affected Released Party shall be entitled to obtain, in
addition to other relief that may be available, a temporary restraining order
and/or preliminary or permanent injunction restraining Robertson from engaging
in activities prohibited by any of the covenants contained herein, as well as
such other injunctive relief as may be required specifically to enforce any of
the covenants contained herein, without the payment of any bond.
15.NON-ADMISSION OF WRONGDOING - The Parties agree that this Agreement does not
constitute an admission by Marathon or any of the Released Parties of any
violation by them of any federal, state or local law, ordinance or regulation,
or of any violation of any policy or procedure, or of any liability or
wrongdoing whatsoever. This Agreement may be introduced, however, in any
proceeding to enforce this Agreement.
16.GOVERNING LAW - This Agreement shall be governed by and conformed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions.
17.COUNTERPARTS - This Agreement may be executed in counterparts and each
counterpart will be deemed an original.
18.SECTION HEADINGS - Section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning of any provision
herein.
19.SEVERABILITY - Should any term or provision of this Agreement be declared
illegal, invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.
20.ENTIRE AGREEMENT - This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any and all prior and/or supplemental
understandings, whether written or oral, between the parties concerning the
subject matter of this Agreement. Robertson acknowledges that he has not relied
on any representations, promises or agreements of any kind made to him in
connection with his decision to accept the terms of this Agreement, except for
the representations, promises and agreements herein. Any modification to this
Agreement must be in writing and signed by Robertson and an authorized officer
of Marathon.


4

--------------------------------------------------------------------------------



Execution Version




IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this
Separation Agreement as of the date set forth below.
LANCE W. ROBERTSON:                


/s/ Lance W. Robertson         9/14/2016     
Signature                        Date




MARATHON OIL CORPORATION:




/s/ Lee M. Tillman         9/23/2016
Signature                        Date


President and CEO
Title






5